Citation Nr: 0629870	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  04-29 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from January 1952 to September 1952.  The 
veteran died in November 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran died as a result of acute fulminant 
hepatitis, acute pancreatitis, and congestive heart failure.

3.  At the time of the veteran's death, service connection 
was in effect for minimal inactive pulmonary tuberculosis.

4.  The veteran's acute fulminant hepatitis, acute 
pancreatitis, and congestive heart failure are not shown to 
have been incurred in or chronically aggravated by military 
service; a service-connected disability is not shown to have 
otherwise contributed to the onset of death.




CONCLUSION OF LAW

The veteran's cause of death was not incurred in or 
aggravated by service nor as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the appellant was notified of the VCAA duties to assist and 
of the information and evidence necessary to substantiate her 
claim by correspondence dated in December 2003.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issue on 
appeal have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  Because of the decision in this case, any 
deficiency in the initial notice to the appellant of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.  Further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations, and to move forward with the claim would 
not cause any prejudice to the appellant.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2005).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005). 

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In this case, the appellant contends that the veteran died as 
a result of his service-connected tuberculosis.  In 
correspondence dated in January 2003 she asserted the cause 
of death listed on the veteran's death certificate of "Acute 
Fulminant Hepatitis" was an error that should have been 
"Acute Pulmonary Hepatic."  No medical evidence to support 
this claim was provided.

The veteran's death certificate shows he died as a result of 
acute fulminant hepatitis, acute pancreatitis, and congestive 
heart failure.  VA hospital records include a November 2003 
death note indicating possible causes of death of acute liver 
failure, pulmonary embolism, and right side infarction.  

At the time of the veteran's death, service connection was in 
effect for minimal inactive pulmonary tuberculosis.  Service 
medical records are negative for complaint, diagnosis, or 
treatment of hepatitis, pancreatitis, or heart disorders.  
Records show the veteran was treated for moderately advanced, 
active pulmonary tuberculosis in November 1952.  A June 1958 
VA medical report noted the criteria for a clinical inactive 
status determination were met in February 1958.  The 
diagnosis at that time was minimal, inactive pulmonary 
tuberculosis.  VA examination in September 2002 noted the 
veteran reported a recurrence of pulmonary tuberculosis in 
1954, but that he had no subsequent recurrences.  It was also 
noted that the veteran had been hospitalized in July 2002 and 
that testing at that time revealed no reactivation of 
pulmonary tuberculosis.  A diagnosis of inactive pulmonary 
tuberculosis was provided.  

Based upon the evidence of record, the Board finds the 
veteran's cause of death as a result of acute fulminant 
hepatitis, acute pancreatitis, and congestive heart failure 
are not shown to have been incurred in or chronically 
aggravated by military service.  The terms "fulminant or 
fulminating" are defined as coming on suddenly with great 
severity.  Webster's Medical Dictionary, p. 249 (1995).  The 
Board notes the term "fulminant" is consistent with the 
other medical evidence as to the veteran's cause of death and 
there is no competent evidence to support the appellant's 
claim that the veteran's death certificate was erroneous.  

Although service connection has been established for minimal, 
inactive pulmonary tuberculosis, a service-connected 
disability is not shown by competent evidence to have 
otherwise contributed to the onset of death.  In fact, VA 
medical findings in July 2002 demonstrated no reactivation of 
pulmonary tuberculosis.  The disorder is shown to have been 
inactive for almost 50 years at the time of the veteran's 
death.  Therefore, entitlement to service connection for the 
cause of the veteran's death must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


